Case 1:20-cv-03170-PAB-NRN Document 24 Filed 12/01/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-3170-PAB-NRN

  FALLEN PRODUCTIONS, INC.,

            Plaintiff,

  v.

  KELTON WADE SHRIVER, et al.,

            Defendants.



             NOTICE OF DISMISSAL OF DEFENDANT DOE 11 WITH PREJUDICE


            Plaintiff FALLEN PRODUCTIONS, INC. provides notice of its voluntary dismissal

  under Federal Rule of Civil Procedure (“FRCP”) 41(a) of Defendant Doe 11 (IP address

  64.44.80.212) with prejudice pursuant to FRCP 41(a)(1)(A)(i).

            Plaintiff does not seek an award of attorney’s fees and/or costs.

            No claims, including any counterclaim, cross-claim, or third-party claim, would

  remain between Plaintiff and Defendant Doe 11 following dismissal.

            Note that this action does not terminate the matter as claims remain against other

  Defendants.

            No answer or motion for summary judgment has been filed.



  DATED: Kailua-Kona, Hawaii, December 1, 2020.




  20-022D
Case 1:20-cv-03170-PAB-NRN Document 24 Filed 12/01/20 USDC Colorado Page 2 of 2




  /s/ Kerry S. Culpepper
  Kerry S. Culpepper
  CULPEPPER IP, LLLC
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawaii 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:       kculpepper@culpepperip.com
  Attorney for Plaintiff Fallen Productions, Inc.




                                                2
  20-022D
